DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments/Amendments
Applicant’s amendments overcome the previous objection to claim 22; therefore, the previous objection of claim 22 has been withdrawn.
Due to Applicant’s amendment (see changing “beam splitting element” to “beam splitter”), the limitation “beam splitter” is no longer interpreted under 112f. 
Regarding the 112f interpretation of “polarization selective element,” the Applicant writes that “the Examiner has not presented any legal authority that the recitation of ‘element’ is always to be interpreted as a generic placeholder.” In response, the examiner notes that it is not required to determine “element” to always be interpreted as a generic placeholder. In this case, element is a generic placeholder that is not modified by sufficient structure to perform the function of “split the beam of excitation radiation into a first beam of excitation radiation with a first polarization and a second beam of excitation radiation with a second polarization that is orthogonal to the first polarization,” and therefore the examiner considers it as invoking 112f. 
Regarding the newly added limitations (to the independent claims), the examiner now cites new sections of the previously cited reference, Kobayashi (US 2013/0162990; cited by Applicant). Kobayashi teaches a reference sample arranged in the focal plane for obtaining, simultaneously to the spectrum from the sample, a reference spectrum from the reference sample at a second area of the detector, wherein the second area is different from the first area (paragraph 98 and figure 6A).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: polarization selective element in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2013/0162990; cited by Applicant) in view of Scott (EP 0343018; cited by Applicant).
Regarding claim 1, Kobayashi teaches an apparatus for carrying out Raman spectroscopy on a sample the apparatus comprising: 
a light source (101) for providing a beam of excitation radiation (paragraph 41); and 
an optical system (see figures) providing an optical light path for directing the beam of excitation radiation to a sample and for directing a beam of scattered light from the sample to a detector, the optical system comprising: 
a spectrograph (109) comprising: 
a grating (109) adapted to divide the beam of scattered light into a spectrum of spatially separated wavelength components and to direct at least a portion of the spectrum to the detector (paragraph 53); and 
a first mirror system in a first the light path between the grating and the detector for focussing the portion of the spectrum onto the detector (paragraph 53). 
wherein the optical system comprises a second lens system (104), in a second light path between the light source (101) and the sample (121), wherein the second lens system being configured to provide a first focal plane to receive  a first focal point in the optical path where the beam of excitation radiation is focussed and/or a second focal point in the optical path where the beam of scattered radiation is focussed at the first focal point (figure 1), 
a reference sample (120) arranged in the focal plane for obtaining, simultaneously to the spectrum from the sample, a reference spectrum from the reference sample at a second area of the detector, wherein the second area is different from the first area (paragraph 98 and figure 6A; also see paragraphs 44-45, 53-54, and 63-64).

    PNG
    media_image1.png
    356
    685
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    183
    450
    media_image2.png
    Greyscale

Kobayashi doesn’t explicitly teach the mirror is a lens.
Like Kobayashi (and like Applicant), Scott is directed to spectroscopy and teaches a first lens system in a first the light path between the grating and the detector for focussing the portion of the spectrum onto the detector (column 8).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kobayashi by exchanging the mirror for a lens because they are known variants in the art for the purpose of focusing a laser beam in a desired direction and in order to simplify the apparatus setup by not changing the direction of the light beam.
Regarding claim 3, Kobayashi teaches the optical system comprises a beam splitting element (103) configured to be either: reflective for the beam of excitation radiation and light-transmissive for at least a portion of the beam of scattered light, or light-transmissive for the beam of excitation radiation and reflective for at least a portion of the beam of scattered light.  
Regarding claim 18, Kobayashi teaches the optical system comprises a third lens system (105) that is arranged in a third light path between the second lens system and the sample such that a second focal plane of the third lens system at least approximately matches with the focal plane of the second lens system, wherein; a third focal point of the third lens system is located at least approximately at the first focal point.  
Regarding claim 20, Kobayashi teaches the optical system comprises a fourth lens system (106), arranged in a fourth optical path between the third lens system and the sample, the fourth lens system is being configured to focus the beam of excitation radiation on a third second focal point that which defines a location for positioning the sample (121).  
Regarding claim 21, Kobayashi teaches the reference sample (120) is arranged at the first focal point (figure 1).
Regarding claim 22, Kobayashi teaches a third optical path in between the second lens system (104) and a third lens system comprises the excitation light traveling towards the sample (figure 1).
The above combination doesn’t explicitly teach at least one mirror for reflecting the beam of excitation radiation; wherein the at least one mirror are arranged such that the beam of excitation radiation travels through at least one lens of the second lens system in a first direction and through the third lens system in a second direction which is at least approximately antiparallel to the first direction
Official Notice is taken that it is well known in the field of optical measurement to have at least one mirror for reflecting the beam of excitation radiation in approximately an antiparallel direction.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding a mirror for reflecting the beam of excitation radiation in approximately antiparallel direction in order to have a smaller, more compact device.
Claims 4, 5, 7, 19, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi and Scott as applied to claims 3 and 18 above, and further in view of Forney (US 6621574 B1).
Regarding claim 4, Kobayashi doesn’t explicitly teach the beam splitting element comprises a surface and the reference sample is arranged on the surface of the beam splitting element. 
Like Kobayashi (and like Applicant), Forney is directed to Raman spectroscopy and teaches an optical system comprises a beam splitting element (10) configured to be either: reflective for the beam of excitation radiation (position 2; figure 1); the beam splitting element comprises a surface and the reference sample (14) is arranged on the surface of the beam splitting element (figure 1).  

    PNG
    media_image3.png
    427
    522
    media_image3.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by replacing the reference element 120 with a sliding reference element like element 10 in Forney in order to allow one to measure the reference spectrum and sample spectrum distinctly, since in the art of optical measuring and testing, simultaneous and sequential measurements are known variants and because sequential measurements provide the benefit of ensuring the measurements don’t unintentionally interfere with each other.
  Regarding claim 5, in the above combination the reference sample is selected from the group consisting of is a reference sample coating arranged on the surface of the beam splitting element and a hardened liquid material arranged on the surface of the beam splitting element (Forney, figure 1 and column 4, lines 1-35 describe several embodiments that read on the limitation, for example, a thin layer of reference element is considered a coating). 
Regarding claim 7, the above combination comprises an opening (12) arranged on a surface of the beam splitting element (10), wherein the surface forms the slit.  
The above combination doesn’t explicitly teach the opening is a slit; and the element has a coating.
Official Notices is taken that it is well known in the art of optical measuring and testing to have openings in the form of slits. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the openings are slits in order to match the illumination on the sample to the desired measurement region of the sample, including having slit-shaped measurements.
The above combination doesn’t explicitly teach the element has a coating.
Official Notices is taken that it is well known in the art of optical measuring and testing to have optical elements with coatings.
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination such that the beam splitting element has coating (and since it has a coating then a hole in it means that the coating forms the slit since the hole is in the coating as well) in order optimize the absorbance properties to eliminate stray light and reduce errors.  
  Regarding claim 19, in the above combination a slit is arranged in between the second lens system and the third lens system, wherein, the reference sample is arranged in or before at least a portion of the slit (Kobayashi, figure 1; Forney, figure 1).
  Regarding claim 23, Kobayashi teaches a beam splitting element (103) is arranged between the light source (101) and the second lens system (104) wherein, 
Kobayashi doesn’t explicitly teach the beam splitting element is adapted to reflect the beam of excitation radiation incoming from the light source and to direct the beam of excitation radiation towards the second lens system, or wherein the beam splitting element  is designed that the beam of scattered light traveling from the sample in the optical system can pass through the beam splitting element.  
Like Kobayashi (and like Applicant), Forney is directed to Raman spectroscopy and teaches having the light from the laser (16) reflected by the beamsplitter (20) and the scattered light transmitted (figure 1).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by moving the laser and detector such that the light from the laser is reflected by the beamsplitter and the scattered light transmitted in order to arrange the components in a configuration that most naturally fits the measurement environment.  
Regarding claim 25, Kobayashi teaches an apparatus for carrying out Raman spectroscopy on a sample, the apparatus comprising: 
a light source (101) for providing a beam of excitation radiation (paragraph 41); and 
an optical system (see figures) providing an optical light path for directing the beam of excitation radiation to the sample and for directing a beam of scattered light from the sample to a detector, the optical system comprising: 
a spectrograph comprising a grating (109) adapted to divide the beam of scattered light into a spectrum of spatially separated wavelength components and to direct a portion of the spectrum to the detector (paragraph 53);
the reference spectrum that is detectable on a second area of the detector, wherein the second area is different from the first area (paragraph 98 and figure 6A; also see paragraphs 44-45, 53-54, and 63-64).
Kobayashi doesn’t explicitly teach a beam splitting element for separating the beam of excitation radiation from Raman scattered light, the beam splitting element comprising a surface on which a reference sample is arranged for generating obtaining a Raman spectrum of the reference sample
Like Kobayashi (and like Applicant), Forney is directed to Raman spectroscopy and teaches an optical system comprises a beam splitting element (10) configured to be either: reflective for the beam of excitation radiation (position 2; figure 1); the beam splitting element comprises a surface and the reference sample (14) is arranged on the surface of the beam splitting element (figure 1).  
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by replacing the reference element 120 with a sliding reference element like element 10 in Forney in order to allow one to measure the reference spectrum and sample spectrum distinctly, since in the art of optical measuring and testing, simultaneous and sequential measurements are known variants and because sequential measurements provide the benefit of ensuring the measurements don’t unintentionally interfere with each other.
Claims 8, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi and Scott as applied to claim 1 above, and further in view of Barron (US 3817634 A).
Regarding claim 8, Kobayashi doesn’t explicitly teach the optical system further comprises a polarization selective element that, is arranged in the optical system to split the beam of excitation radiation into a first beam of excitation radiation with a first polarization and a second beam of excitation radiation with a second polarization that is orthogonal to the first polarization.  
Like Kobayashi (and like Applicant), Barron is directed to Raman spectroscopy and teaches an optical system further comprises a polarization selective element (13) that, is arranged in the optical system to split the beam of excitation radiation into a first beam of excitation radiation with a first polarization and a second beam of excitation radiation with a second polarization that is orthogonal to the first polarization (figure 2; column 6, lines 25-35). Additionally, Barron teaches that this teaches the benefit of obtaining more information about the sample by being able to vary the polarization (column 7, lines 50-70).

    PNG
    media_image4.png
    244
    472
    media_image4.png
    Greyscale

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by adding a Wollaston prism (as taught by Barron above) in order to obtain more information about the sample by being able to vary the polarization.
Regarding claim 12, in the above combination the second lens system is configured to provide the focal plane in the second light path between the light source and the sample and/or in a third light path between the sample and the detector (Barron, figure 2; Kobayashi, figure 1).
Regarding claim 14, in above combination a Wollaston prism is arranged between the light source and the second lens system; and wherein the second lens system is adapted to focus a first beam of excitation radiation coming from the Wollaston prism to the focal point and to focus a second  beam of excitation radiation coming from the Wollaston prism to a second focal point shifted in the focal plane relative to the focal point (Barron, figure 2; Kobayashi, figure 1).  
Additional Prior Art
Carron (US 20160223400 A1) is directed to Raman spectroscopy and teaches a slit (the opening through which the beam 92 is transmitted

    PNG
    media_image5.png
    492
    525
    media_image5.png
    Greyscale
paragraphs 48-54
US 5243465 A teaches a slit (23)

    PNG
    media_image6.png
    595
    809
    media_image6.png
    Greyscale

WO 2015154875 A1 reads, “The geometric beam splitting takes place in that a hole is formed in the deflecting mirror 3 or the mirror coating of the deflecting mirror 3 has a hole and the main body of the deflecting mirror 3 is transparent. This hole should as far as possible not limit the incident on the spectrometer 4 Strah .sup.¬ tion of the beam 6 on the one hand, but also limit the cross section of the decoupled first partial beam 6.1 so that no radiation .sup.¬ shares are coupled out that do not impinge on the sensor surface 4.1”
US 20090122383 A1  reads “[0074] On the other hand clear aperture section 515 of the beam splitter 130' is coated for partial reflectivity, preferably 50% reflectivity at the wavelength of the source 140. In some cases, this reflectivity is provided by the material/material thickness of the clear aperture section 515 of the beam splitter 130'. In other examples, thin or partial metal coatings or dielectric stack coatings having antireflective (index matching) optical characteristics are used.”
US 20110273707 A1 “[0057] A filter, in this example a circular slit filter 430, is disposed off of the common axis 100. The filter is used to refine the light that hits the sample so that the excitation light wavelength hitting the sample is a function of angle around the common axis 100. The fluorescence emitted from the sample 440 is diffracted by the second diffraction grating 420, creating a virtual image of a light-ring spectrum 460. The detector 50 collects this image and sends it to a computer (not shown) where it is processed. It will be appreciated that the fluorescent points of light around the circular slit 430 are not on the common axis in this case.” and “nother variation that is contemplated as within the scope of the present invention is to add a filter plate with solid opaque rings in the light path to block out a wavelength or a range of wavelengths. This variation may be useful for Raman scattering and luminescence spectrometers that use an intense light that must be filtered out before reaching the detector.” (paragraph 66
US 20090153855 A1 discloses “The wavelength of the measurement light (i.e. the light extracted through the slit 16 and delivered to the sample cell 17) depends on the angle of the diffraction grating 14, which can be rotated within a predetermined angular range by a grating driver 15 including a motor. Therefore, for example, it is possible to measure the intensity of the transmitted light while rotating the diffraction grating 14 in steps of small predetermined angles. The data obtained by this operation can be used to construct an absorption spectrum in the data processor 22.” (paragraph 3)

    PNG
    media_image7.png
    532
    535
    media_image7.png
    Greyscale

EP 0241135 A2 reads, “In order to scan an entire spectrum in an instrument with a dispersive element such as a diffraction grating or prism, a slit is required to define the area of the beam to be detected. In one type of spectrometer, the beam passes successively through the dispersive element, the slit and then the sample cell. In such a spectrometer, only the portion of the spectrum that is incident on the slit passes through the slit to the sample cell. The width of the slit determines how wide a portion of the spectrum passes through the sample cell so that the slit width determines the resolution of the spectrometer.”
WO 2006025104 A1 discloses

    PNG
    media_image8.png
    237
    554
    media_image8.png
    Greyscale

US 3519816 A discloses slits (12, 13, 14, 15, 16, 28)

    PNG
    media_image9.png
    781
    1076
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    299
    471
    media_image10.png
    Greyscale

Imura (JP 2006145373 A) discloses

    PNG
    media_image11.png
    385
    1097
    media_image11.png
    Greyscale


Like Kobayashi (and like Applicant) Barron (US 3817634 A) is directed to Raman spectroscopy and teaches reads, “Turning now to FIG. 2, in which components similar to those shown in FIG. 1 are identified by similar reference numerals, in this case after being linearly polarized the beam 1 is split by means of a Wollaston prism 13, the two resultant beams 14 and 15 being rendered parallel by means of a bi-prism 16.” (column 6, lines 25-35). Additionally, Barron teaches that this teaches the benefit of obtaining more information about the sample by being able to vary the polarization (column 7, lines 50-70).

US 20120120408 A1 reads, “[0053] The sample arm 6 has a collimator lens 13, a Wollaston prism (WP) 14, a condensing lens 15, a collimator lens 16, a fixed mirror 17, a galvanometer mirror 18, a collimator lens 20 and a condensing lens 21 in this order”

    PNG
    media_image12.png
    360
    679
    media_image12.png
    Greyscale

US 20170160200 A1 discloses a Wollaston prism (402) and lens (111). “[0070] In this embodiment, illumination light from a light 401 (halogen lamp) is passed through a Wollaston prism 402, is reflected at a dichroic mirror 403, and is focused onto the sample 110 at the condenser lens 111, so that the differential interference image of the sample 110 is image-formed onto an imaging device, such as a CCD camera 408, by using the objective lens 109, a dichroic mirror 404, a Wollaston prism 405, a polarizer 406, and an image forming lens 407, thereby acquiring the image of the sample. This configuration is the same as the configuration of a well-known differential interference microscope. The dichroic mirrors 403, 404 are designed to reflect the wavelength of the visible light range of the light 401 (400 nm to 700 nm) and to transmit pump light, Stokes light, and CARS light (all of them have a wavelength in a near-infrared range above 700 nm), and do not affect CARS signal generation and detection.”

    PNG
    media_image13.png
    385
    864
    media_image13.png
    Greyscale

Allowable Subject Matter
Claim 32 is allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record (taken alone or in combination) fails to anticipate or render obvious, “a first lens system in a first light path between the grating and the detector for focussing the portion of the spectrum onto the detector; wherein the optical system comprises a second lens system in a second light path between the light source and the sample, wherein the second lens system being configured to provide a focal plane to receive a first focal point in an optical path where the beam of excitation radiation is focussed and/or a second focal point in the optical path where the beam of Raman scattered radiation is focussed at the first focal point; and a reference sample arranged in the first focal plane for obtaining a reference spectrum from the reference sample, wherein a Wollaston prism is arranged between the light source and the second lens system; and wherein the second lens system is adapted to focus a first beam of excitation radiation coming from the Wollaston prism to the first focal point and to focus a second beam of excitation radiation coming from the Wollaston prism to the 11second focal point shifted in the first focal plane relative to the focal point, wherein the optical system comprises a beam splitter, wherein the beam splitter comprises a surface and the reference sample is arranged on the surface of the beam splitter, wherein the first beam of excitation radiation focused at the first focal point does not pass through the reference sample and is reflected by the beam splitter and travels to the sample and the Raman scattered by the sample and travels through the beam splitter and is detected by the detector, wherein the second beam of excitation radiation focused at the second focal point is not reflected by the beam splitter and is Raman scattered by the reference sample and travels to the spectrograph and is detected by the detector, wherein the reference sample is selected from the group consisting of a reference sample coating arranged on the surface of the beam splitter and a hardened liquid material arranged on the surface of the beam splitter, and wherein the reference sample comprises polystyrene, and the beam splitter is a dichroic beam splitter, wherein a slit is formed by two apertures in a coating of the beam splitter,” in combination with the other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS L PHILLIPS whose telephone number is (571)270-7021. The examiner can normally be reached M-F, 1-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS L PHILLIPS/               Examiner, Art Unit 2877